DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement of the latest declaration (5-6-2022) states that the current claims are methods and the patent claims an apparatus, and that the current claims do not recite “a storage unit”, would be an acceptable error, except it is the same error stated in reissue 16/537,124 (10-22-2019). As the ‘124 application has been allowed, a new unique error must be presented in this application. Reference to cancelled claims 27,42,57,71,80,94 and 103 should be eliminated.
Claims 71-73,75-79 and 118-137 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
	The April 18, 2022 amendment to the specification is not in the proper format. The first paragraph uses both double brackets and crossthroughs to signify deletions. Only single brackets should be used. The Line on the second page describing new claim 7 should be completely underlined. 
Drawings
The drawings were received on April 18, 2022.  These drawings are acceptable.

Application Data Sheet
The April 18, 2022 ADS is acceptable. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by a power grid. While the ‘012 patent can support this (see line 47 of column 8), there is no support in the ‘730 application. The ‘730 application stated various types of power sources could be used (see paragraph 40 of the ‘730 application as filed, or the paragraph beginning on line 59 of column 8 of the ‘312 patent which states the present invention “may be powered by any suitable power source”, including, “a combustion engine, electric power supply which may be provided by an on-site generator or by a hydraulic power supply”. There is no mention of an electric power grid in the ‘312 patent, and thus no evidence that powering the down hole pump with an electric power grid was conceived before the filing of the ‘959 application. As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 71-73,76-79,118-122,124-131 and 133-136 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pre-Grant Publication 2009/0095482 to Surjaatmadja (hereinafter “Surjaatmadja”).
Surjaatmadja discloses a method of performing a fracturing operation comprising having a fracturing fluid comprising a liquid and a solid material (paragraph 6) and using a pump (pumping grid- paragraph 8) to pump the fracturing fluid down hole to perform the fracturing with electricity from a power grid used to at least partially power the pump (A power grid is operable to connect to the blending modules, the additive storage modules, the liquid additive pumps, the pumping grids and the manifolds”-paragraph 8). See also paragraph 27.
In regard to claim 72, the use of proppant is discussed in paragraph 31. In regard to claim 73, paragraph 28 states that additive storage module 240 can deliver additives to the fracturing fluid.  In regard to claim 76, step 440 of figure 4 is flowing the well treatment fluid to at least one of the plurality of wells. In regard to claim 77, paragraph 36 describes a hydration device for the fracturing fluid before it enters the blender. In regard to claim 78, manifolds are used for the fracturing fluid, such as mentioned in the end of paragraph 8. See also manifold 230. In regard to claim 79, paragraph 28 states that the tanks can be monitored to determine the amount of material remaining. The information is sent to a controller. As this is stated to contribute to continuous operation, it is assumed to be real-time monitoring. The above discussion of claim 71 is seen to apply to claim 118. In regard to claim 119, the power grid is the only energy source mentioned, so it is assumed to provide at least two thirds of the total horsepower required.  In regard to claim 120, the use of proppant is discussed in paragraph 31. In regard to claim 121, paragraph 28 states that additive storage module 240 can deliver additives to the fracturing fluid. In regard to claim 122, paragraph 28 states that the tanks can be monitored to determine the amount of material remaining.  In regard to claim 124, step 440 of figure 4 is flowing the well treatment fluid to at least one of the plurality of wells. In regard to claim 125, paragraph 36 describes a hydration device for the fracturing fluid before it enters the blender. In regard to claim 126, manifolds are used for the fracturing fluid, such as mentioned in the end of paragraph 8. See also manifold 230. In regard to claim 127, paragraph 28 states that the tanks can be monitored to determine the amount of material remaining. The information is sent to a controller. As this is stated to contribute to continuous operation, it is assumed to be real-time monitoring. In regard to claim 128, paragraph 8 mentions the blending modules and states that they are powered by the power grid, which also powers the pumping grid. In regard to claim 129,133 and 135, the power grid is the only energy source mentioned, so it is assumed to provide at least two thirds of the total horsepower required. In regard to claims 130, 134 and 136, paragraph 27 describes the power grid and lists possible fuels, but does not mention diesel fuel. In regard to claim 131, the use of proppant is discussed in paragraph 31. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 75, 123, 132 and 137 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Surjaatmadja in view of US Pre-Grant Publication 2007/0201305 to Heilman et al. (hereafter “Heilman”).
As discussed above, Surjaatmadja discloses a fracturing operation with a power grid used to supply power to both the down hole pumps and the blending units for the fracturing fluid. Surjaatmadja does not mention using only gravity to move the proppant from the storage units to the blender (although the reference does state that gravity can be used to move the additives into the blender). Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24) in a storage unit (106), transferring the solid material from the storage unit using gravity (“Gravity can be the substantial means of delivering proppant from the proppant tank”, paragraph 24), using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Heilman to modify the fracturing method of Surjaatmadja by using gravity to transfer the proppant from the storage container to the blender to easily transfer the solids without requiring a power source to move the solids.

Double Patenting
The April 18, 2022 terminal disclaimers have overcome the earlier double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /JAK/ /E.D.L/                             SPRS, Art Unit 3993